Exhibit 10.1

ICT Group, Inc. Long-Term Incentive Plan

 

1. Plan Objective

The ICT Group, Inc. Long-Term Incentive Plan is designed to encourage
results-oriented actions on the part of identified senior managers of ICT Group,
Inc. (the “Company”). The Plan is intended to align closely financial rewards to
managers with the achievement of specific performance objectives by the Company.

 

2. Definitions

(a) “Administrator” shall mean the Committee, with respect to Officers, and the
Chief Executive Officer (“CEO”) or an individual or committee to whom authority
has been delegated, as applied to all other employees.

(b) “Award” shall mean the incentive award earned by a Participant under the
Plan for a Performance Period, if any.

(c) “Award Agreement” shall mean a written document issued by the Administrator
to a Participant that describes the Award to be paid by the Company to the
Participant.

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended and the
regulations promulgated thereunder.

(e) “Committee” shall mean the Compensation Committee of the Board of Directors
of the Company.

(f) “Company” shall mean ICT Group, Inc., a Pennsylvania corporation.

(g) “Common Stock” shall mean common stock of the Company, par value $.01 per
share.

(h) “Fair Market Value” shall mean, with respect to a given day, (i) the closing
sales price of a Share as reported on the principal securities exchange on which
Shares are then listed or admitted to trading, or (ii) if not so reported, the
closing sales price on the immediately preceding business day of a Share as
published in the NASDAQ National Market Issues report in the Eastern Edition of
the Wall Street Journal, or (iii) if not so reported, the average of the closing
bid and asked prices on the immediately preceding business day as reported on
the NASDAQ National Market System, or (iv) if not so reported, as furnished by
any member of the National Association of Securities Dealers, Inc. selected by
the Committee; provided, however, that to the extent applicable, all
determinations of Fair Market Value shall be made in a manner consistent with
the requirements of section 409A of the Code.

 

-1-



--------------------------------------------------------------------------------

(i) “Officer” shall mean an employee who is a “covered employee” of the Company
for purposes of section 162(m) of the Code (as defined in Treas. Regulation §
1.162 – 27(a)(2) or successor regulations of comparable intent).

(j) “Participant” shall mean senior managers of the Company designated by the
Administrator as eligible to participate in the Plan for a Performance Period.

(k) “Performance Goals” shall mean the specific performance objectives
established by the Administrator for a Performance Period in accordance with
Section 5 which may include threshold, target and maximum levels for each
performance objective.

(l) “Performance Period” shall mean, unless the Administrator determines
otherwise, a period of three calendar years beginning on January 1 of the first
calendar year and ending on December 31 of the third calendar year.

(m) “Plan” shall mean the ICT Group, Inc. Long-Term Incentive Plan, as set forth
herein and as may be amended from time to time.

(n) “Share” shall mean a share of Common Stock of the Company.

(o) “Stock Unit” shall mean a unit that represents the right to receive a Share
of Common Stock on a future redemption date pursuant to the terms and conditions
of an applicable equity compensation plan maintained in the Company.

(p) “Target Award” shall have the meaning as defined in Section 5 below.

 

3. Eligibility

All senior management employees of the Company and its subsidiaries who are
identified by the Committee are eligible to participate in the Plan. The
Administrator shall designate the senior management employees who shall
participate in the Plan for each Performance Period.

 

4. Administration

(a) The Plan shall be administered by the Committee, which shall set overall
goals and assess the ongoing effectiveness of the Plan. With respect to
employees who are Officers of the Company, the Committee shall make all
operative determinations. However, if so delegated by the Committee, the Plan
shall be administered by the CEO with respect to all other employees. With the
consent of the Committee, the CEO may delegate his authority to administer the
Plan to an individual or other committee. The Committee shall be comprised of at
least two outside directors, as that term is defined in section 162(m) of the
Code.

(b) The Administrator shall have full power and authority to establish the rules
and regulations relating to the Plan, to interpret the Plan and those rules and
regulations, to select Participants for the Plan, to determine each
Participant’s Target Award, Performance Goals and actual Award, to make all
factual and other determinations in connection with the Plan, and to take all
other actions necessary or appropriate for the proper administration of the
Plan, including the delegation of such authority or power, where appropriate.
Only the Committee shall take the foregoing actions with respect to Officers.

 

-2-



--------------------------------------------------------------------------------

(c) All powers of the Administrator shall be executed in its sole discretion, in
the best interest of the Company, not as a fiduciary, and in keeping with the
objectives of the Plan and need not be uniform as to similarly situated
individuals. The Administrator’s administration of the Plan, including all such
rules and regulations, interpretations, selections, determinations, approvals,
decisions, delegations, amendments, terminations and other actions, shall be
final and binding on the Company and all employees of the Company, including the
Participants and their respective beneficiaries. No member of the Committee
shall be personally liable for any action, determination or interpretation made
in good faith with respect to the Plan.

 

5. Target Awards and Performance Goals

(a) At the beginning of each Performance Period as designated by the
Administrator, the Administrator shall establish for each Participant a Target
Award, which shall be expressed as a percentage of base salary. Target Awards
will be based on a number of factors, including, but not limited to, (i) market
competitiveness of the position, (ii) job level, (iii) base salary level,
(iv) past individual performance, and (v) expected contribution to future
Company performance and business impact. The Administrator shall also establish
for each Officer a maximum Award that may be paid for the Performance Period.
The maximum amount for Officers shall remain fixed for the entire Performance
Period.

(b) At the beginning of each Performance Period, the Administrator shall
establish for each Participant Performance Goals that must be met in order for
an Award to be payable for the Performance Period. The Administrator shall
establish in writing: (i) the Performance Goals that must be met, (ii) the
threshold, target and maximum amounts that may be paid if the applicable
Performance Goals are met, and (iii) any other conditions that the Administrator
deems appropriate and consistent with the Plan and, in the case of Officers, in
compliance with section 162(m) of the Code. The Administrator shall establish
objective Performance Goals for each Participant related to the Participant’s
business unit or the performance of the Company and its parents, subsidiaries
and affiliates as a whole, or any combination of the foregoing. The
Administrator shall notify each Participant of his or her Target Award and the
Performance Goals for the Performance Period.

(c) The objectively determinable Performance Goals shall be based on one or more
of the following criteria related to the Participant’s business unit or the
performance of the Company and its parents, subsidiaries and affiliates as a
whole, or any combination of the foregoing: EBT (earnings before tax), earnings
per share, EBITDA (earnings before interest, taxes, depreciation and
amortization), net earnings, operating or other earnings, profits, revenues, net
cash flow, financial return ratios, return on assets, stock price, shareholder
return, return on equity, growth in assets, unit volume, sales or market share.

(d) For Officers, the Administrator must establish the Target Awards and
Performance Goals no later than the earlier of (i) 90 days after the beginning
of the Performance Period or (ii) the date on which 25% of the Performance
Period has been completed, or such other date as may be required or permitted
under applicable regulations under section 162(m) of the Code. The Performance
Goals for each Officer for each Performance Period are intended to satisfy the
requirements for “qualified performance-based compensation” under section 162(m)
of the Code, including the requirement that the achievement of the Performance
Goals be substantially uncertain at the time they are established and that the
Performance Goals be established in such a way that a third party with knowledge
of the relevant facts could determine whether and to what extent the

 

-3-



--------------------------------------------------------------------------------

Performance Goals have been met and the amount of the Award payable to the
Participant under the Plan, if any.

(e) Each Participant will earn an Award for a Performance Period based on the
level of achievement of the Performance Goals established by the Administrator.
The Administrator shall have the discretion to interpolate between threshold,
target and maximum levels to determine the level of achievement of the
Performance Goals and the amount of the corresponding award for achievement of
the Performance Goals.

(f) The maximum Award that may be paid to an Officer for a Performance Period
shall not exceed $5 million. The Administrator may establish a lower maximum
Award for an Officer as it deems necessary or appropriate.

 

6. Payment of Incentive Awards

(a) All Awards shall be subject to the terms and conditions set forth herein and
to such other terms and conditions consistent with the Plan as the Administrator
deems appropriate and as are specified in writing by the Administrator to the
individual in the Award Agreement.

(b) The Committee shall approve the form of each Award. The Committee shall have
the discretion to determine to pay part, or all, of the Award in cash, in Shares
or in Stock Units, or in some combination thereof.

(c) The Administrator shall certify and announce to the Participants the Awards
that will be paid by the Company as soon as practicable following the final
determination of the Company’s financial results for the Performance Period.
Payment of the Awards certified by the Administrator shall be made in cash,
Stock Units, or a combination of cash and Stock Units, as soon as practicable
following the close of the Performance Period, but in any event within two and
one-half months after the close of the Performance Period. As to Officers, prior
to the payment of any Award under the Plan, the Administrator shall certify in
writing that the Performance Goals and other material terms have been met.

(d) The portion of a Participant’s Award that the Committee determines shall be
paid in Stock Units, if any, shall be equal to the result of dividing (i) the
amount of the Award to be converted to Stock Units divided by (ii) the Fair
Market Value of a Share as of the Award date. All Stock Units awarded under the
Plan will vest according to the schedule determined by the Committee on the date
of the Award and set forth in the Participant’s Award Agreement. Except as
otherwise provided in this Plan or in the relevant Participant’s Award Agreement
or in the Participant’s employment agreement, if any, with the Company, if a
Participant incurs a Separation from Service prior to fully vesting in his or
her Stock Units, the unvested Stock Units shall be immediately forfeited.
Notwithstanding any contrary provision of this Plan, all unvested Stock Units
shall fully vest and become nonforfeitable in the event of (i) the Participant’s
death or Disability; (ii) the Participant’s retirement after attaining the
combined age and years of service as may be determined by the Committee from
time to time to constitute retirement; or (iii) consummation of a transaction
constituting a Change in Control (whether or not the relevant Participant’s
employment is terminated). If not otherwise defined in this Plan or in the Award
Agreement, capitalized terms used in subsections (d) and (f) shall have the
meaning set forth in the Participant’s employment agreement; however, if the
Participant does not have an employment agreement or the Participant’s

 

-4-



--------------------------------------------------------------------------------

employment agreement does not define these terms then they shall have the
meanings set forth in the 1996 Equity Compensation Plan (or any successor
thereto) or in the relevant Award Agreement.

(e) To the extent permitted by the Committee in its sole discretion,
participants may elect to defer amounts payable or distributable under the Plan
to the ICT Group Non-Qualified Executive Retirement Plan or any successor
thereto (the “Non-Qualified Plan”). The Committee shall have the authority to
amend the Non-Qualified Plan as the Committee deems necessary or appropriate in
order to coordinate the provisions of the Non-Qualified Plan with this Plan.

(f) Unless otherwise determined by the Committee, participants must be employed
on the day an Award is paid to be eligible for such Award. Participants who
terminate employment prior to the last day of the Performance Period will not be
eligible for any Award payment for that Performance Period, except as the
Administrator may otherwise determine. Notwithstanding the above, in the event
of the occurrence of any of the events described in subsection d(i) (death or
Disability); d(iii) (retirement) or d(iv) (Change in Control), the Participant’s
rights under this Plan and under the Participant’s Award Agreement shall be
determined as if the Participant had remained employed by the Company through
the last day of the Performance Period and had achieved attainment of the
applicable performance criteria for each year of the Performance Period at the
same level as was attained for the most recent full year within the Performance
Period (with the result that there must be at least the full year of performance
results within the applicable Performance Period in order for the Participant to
obtain a benefit under the provision). In addition, in the event of the
Participant’s termination of employment by the Company without Cause, the
Participant’s entitlement to a benefit under this Plan and under the
Participant’s Award Agreement shall be determined as if the Participant were
employed through the last day of the year during the Performance Period in which
the termination of employment occurs, and the performance attainment level
deemed achieved for that year shall be equal to the level attained in the
immediately prior full performance year, provided, however, that the termination
without Cause must occur in the fourth quarter of the last year of the
Performance Period in order for the Participant to obtain a benefit under this
provision.

(g) The Administrator may establish appropriate terms and conditions to
accommodate newly hired and promoted employees, consistent, in the case of
Officers, with section 162(m) of the Code.

 

7. Changes to Performance Goals and Target Awards

At any time prior to the final determination of Awards for Participants other
than Officers, the Administrator may adjust the Performance Goals and Target
Awards to reflect a change in corporate capitalization (such as a stock split or
stock dividend), or a corporate transaction (such as a merger, consolidation,
separation, reorganization or partial or complete liquidation), or to reflect
equitably the occurrence of any extraordinary event, any change in applicable
accounting rules or principles, any change in the Company’s method of
accounting, any change in applicable law, any change due to any merger,
consolidation, acquisition, reorganization, stock split, stock dividend,
combination of shares or other changes in the Company’s corporate structure or
shares, or any other change of a similar nature. The Administrator may make the
foregoing adjustments with respect to Officers’ Awards to the extent the
Administrator deems appropriate, considering the requirements of section 162(m)
of the Code.

 

-5-



--------------------------------------------------------------------------------

8. Amendments and Termination

(a) The Company may at any time amend or terminate the Plan by action of the
Committee; provided, however, that the Committee shall not amend the Plan as to
Officers without shareholder approval if such approval is required by section
162(m) of the Code or other applicable legal or regulatory standards. Without
limiting the foregoing, the Company, by action of the Administrator, shall have
the right to modify the terms of the Plan as may be necessary or desirable to
comply with the laws or local customs of countries in which the Company operates
or has employees.

(b) As to Officers, the Plan must be reapproved by the shareholders no later
than the first shareholders’ meeting that occurs in the fifth year following the
year in which the shareholders previously approved the Plan, or at such other
times, if any, if required by section 162(m) of the Code or the regulations
thereunder.

 

9. Miscellaneous Provisions

(a) This Plan is not a contract between the Company and the Participants.
Neither the establishment of this Plan, nor any action taken hereunder, shall be
construed as giving any Participant any right to be retained in the employ of
the Company or any of its subsidiaries. Nothing in the Plan, and no action taken
pursuant to the Plan, shall affect the right of the Company to terminate a
Participant’s employment at any time and for any or no reason. The Company is
under no obligation to continue the Plan.

(b) A Participant’s right and interest under the Plan may not be assigned or
transferred, except as provided in Section 6(i) of the Plan upon death, and any
attempted assignment or transfer shall be null and void and shall extinguish, in
the Company’s sole discretion, the Company’s obligation under the Plan to pay
Awards with respect to the Participant. The Company’s obligations under the Plan
may be assigned to any corporation which acquires all or substantially all of
the Company’s assets or any corporation into which the Company may be merged or
consolidated.

(c) The Plan shall be unfunded. The Company shall not be required to establish
any special or separate fund, or to make any other segregation of assets, to
assure payment of Awards. The Company’s obligations hereunder shall constitute a
general, unsecured obligation, Awards shall be paid solely out of the Company’s
general assets, and no Participant shall have any right to any specific assets
of the Company.

(d) The Company shall have the right to deduct from Awards any and all federal,
state and local taxes or other amounts required by law to be withheld.

(e) It is the intent of the Company that the Plan and Awards under the Plan for
Officers comply with the applicable provisions of section 162(m) and section
409A of the Code, and the Committee shall have the discretion to revise the
provisions and the administration of the Plan to effect compliance with all such
requirements. To the extent that any legal requirement of section 162(m) of the
Code as set forth in the Plan ceases to be required under section 162(m) of the
Code, in accordance with the decision of the Committee, such Plan provision
shall cease to apply.

 

-6-



--------------------------------------------------------------------------------

(f) The Company’s obligation to pay compensation as herein provided is subject
to any applicable orders, rules or regulations of any government agency or
office having authority to regulate the payment of wages, salaries, and other
forms of compensation.

(g) In the event that any provision in this Plan or the Award Agreement shall be
held invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of this Plan.

(h) In the event of a conflict between one or more provisions of this Plan and
one or more provisions of the Award Agreements, the provisions of this Plan
shall govern unless the Award Agreement is specific that its provisions shall
control.

(i) With respect to provisions of the Plan that are subject to Section 16 of the
Exchange Act, transactions under the Plan are intended to comply with all
conditions of Rule 16b-3, as amended, or its successors under the Exchange Act
applicable thereto. To the extent any provisions of the Plan or action by the
Committee fail to so comply, the applicable provision or action will be deemed
null and void, to the extent permitted by law and deemed advisable by the
Committee.

(j) Subject to the limitation on the transferability of Awards, this Plan shall
be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

(k) Words used in the masculine shall apply to the feminine where applicable,
and whenever the context of the Plan dictates, the plural shall be read as the
singular and the singular as the plural.

(l) Except as specifically provided in the Plan or in the Award Agreement,
nothing contained in this Plan shall affect the Participant’s right to
participate in and receive benefits under and in accordance with the terms of
any pension, insurance or other employee benefit plan or program of the Company
or of any affiliate, as may be determined by the Committee.

(m) To the extent deemed applicable by the Committee, this Plan and the relevant
Award Agreements issued under this Plan shall be operated and construed in
conformity with applicable provisions of section 409A of the Code and any
nonconforming provision may be revised or amended by the Committee in its
discretion without the consent of the Participant. Further, to the extent that
payments to be made under this Plan are to be made promptly upon vesting or the
occurrence of event that permissibly gives rise to the payment, such payments
will be made not later than the date which is two and a half months following
the later of the end of the fiscal year of the Company in which the vesting
event occurred or the end of the calendar year in which such vesting event
occurred.

(n) The validity, construction, interpretation and effect of the Plan shall
exclusively be governed by and determined in accordance with the laws of the
Commonwealth of Pennsylvania.

 

-7-



--------------------------------------------------------------------------------

10. Effective Date.

The Plan will become effective as of February 21, 2006, as to Officers, subject
to the approval of shareholders at the 2006 Annual Meeting of Shareholders, and
no payments shall be made pursuant to the Plan to Officers until after the Plan
has been approved by the shareholders of the Company.

 

-8-